IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,586


EX PARTE RICHARD LEE TREVINO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B09-474 IN THE 198TH DISTRICT COURT

FROM KERR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unauthorized use
of a motor vehicle and sentenced to two years' imprisonment in a state jail facility. He did not appeal
his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  We remanded this application to the trial court for findings of fact and conclusions of law.
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
determined that applicant plead guilty pursuant to an agreement that he would receive 334 days of
pre-sentence jail time credit.   Applicant cannot receive such time credit because the date of offense
was only forty days prior to the date of judgment.  Applicant is entitled to relief.  Ex parte Huerta,
692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. B09-474 in the 198th Judicial District Court
of Kerr County is set aside, and Applicant is remanded to the custody of the Sheriff of Kerr County
to answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division, State Jail Division, and Pardons and Paroles Division.


Delivered: June 22, 2011
Do Not Publish